Exhibit 10

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made effective March 14, 2006
(the “Effective Date”) by and between MAUI LAND & PINEAPPLE COMPANY, INC., a
Hawaii corporation, whose address is 120 Kane St., Kahului, Hawaii 96732
(“Seller”) and DAVID C. COLE and MARGARET COLE, husband and wife, or their
designee, whose address is 35 Kapalua Bay Drive, Lahaina, Hawaii 96761 (David C.
Cole and Margaret Cole hereinafter referred to as “Buyer”).

 

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Seller and Buyer agree as follows:

 

1.             Property.  Subject to the terms and conditions set forth in this
Agreement, Seller agrees to sell to Buyer and Buyer agrees to buy from Seller
the real properties identified as the southern portion of Tax Map Key No. (2)
2-3-7:1, consisting of approximately 190 acres, more or less, including access
to and from Kekaulike Road on the mauka portion of the property, and Lower Kula
Highway on the makai portion of the property, located in Kula, Maui, Hawaii, as
shown in Exhibit A, together with one two-inch (2”) County of Maui Department of
Water Supply water meter, providing potable water, as well as all of Seller’s
interest in any other appurtenant rights, privileges, easements, licenses,
permits, or rights of way appurtenant to such real property (“Property”), which
water meter is currently located upon the Property. The Buyer and Seller
understand and agree that an accurate survey of the Property has not been
completed as of the date of this Contract, and the results of the survey will
accurately describe the boundaries of the Property, and acreage of the Property
to be transferred to the Buyer.

 

2.             Purchase Price.  The purchase price (“Purchase Price”) for the
Property shall be Four million nine hundred nine thousand and no/100 dollars
($4,909,000.00), based upon a 190.09 acre purchase (therefore, at the rate of
$25,823.00 per acre). The purchase price shall be adjusted, prorata, based upon
the actual acreage transferred to the Buyer, determined upon the completion of
the survey, and realignment of the Property, as more particularly described
herein.

 

3.             Payment of Purchase Price.  Buyer shall pay the Purchase Price as
follows:

 

a.             Upon full execution of this Agreement, Buyer shall make a cash
deposit of FIFTY THOUSAND U.S. DOLLARS (US $50,000.00) with Escrow (defined
below).

 

Buyer

              

 

Seller

              

 

1

--------------------------------------------------------------------------------


 

b.             The deposit required under paragraphs 3(a) shall be held in
Escrow in an interest-bearing account and at Closing shall be applied to the
Purchase Price. Upon the expiration of the Due Diligence Period, these deposits
shall become non-refundable, unless Seller is in default. Accordingly, Buyer
hereby irrevocably instructs Escrow that, if the Due Diligence Period expires
and Buyer has not exercised its Due Diligence right to cancel, then if Buyer
fails to close in accordance with the terms of this Agreement for any reason
(other than a material breach of this Agreement by Seller), Escrow shall, upon
written demand from Seller, and without any requirement for further
authorization or approval from Buyer, disburse Buyer’s deposit to Seller. Seller
and Buyer acknowledge that this forfeiture of the deposits is intended and
understood to be compensation for the losses that Seller will incur if Buyer
fails to close, including without limitation lost opportunities to market the
Property, and not as a penalty, and further that the sum to be forfeited is a
reasonable estimate of the damages Seller will suffer if Buyer defaults.

 

c.             Buyer shall pay the balance of the Purchase Price in cash at
Closing.

 

d.             Buyer’s obligations under this Agreement are not contingent on or
subject to mortgage financing.

 

4.             Due Diligence.

 

a.             Due Diligence Period.  From the date of execution of this
Agreement until 5:00 p.m. (HST) on the 60th day following the Effective Date 
(the “Due Diligence Period”), Buyer, at Buyer’s expense, may review, survey and
investigate (a) the physical and environmental condition of the Property, (b)
the character, quality, and general utility of the Property, (c) the zoning,
land use, environmental and building requirements and restrictions applicable to
the Property, (d) the state of title to the Property, and (e) any and all other
documents and matters Buyer feels are necessary to evaluate the Property and
determine its acceptability to Buyer (“Due Diligence”). The Seller shall make
available to Buyer, for Buyer’s review and use, copies of all maps, surveys,
appraisals, reports or other investigative studies conducted by Seller regarding
the Property. Such information shall include, but not be limited to, future
anticipated farming activities upon the Property and adjacent properties owned
by the Seller, water supplies, reservoirs and waterlines located on the Property
and maintenance and repair of such facilities, existing and future agreements
with third parties regarding the use and maintenance of the water supplies and
facilities, anticipated easements for access and utilities, available
precipitation reports, any existing leases issued to third parties for the use
of the Property, and a history of the farming of the Property and occupancy of
the residential improvements located thereon. Seller shall permit Buyer to
inspect and, at Buyer’s expense, copy the files provided by Seller pursuant to
this section (excluding any confidential or privileged materials).

 

2

--------------------------------------------------------------------------------


 

b.             Title Report.  No later than fifteen (15) days after the
Effective Date, Seller shall secure a current title report regarding the
Property (the “Title Report”) from Escrow, and provide a copy of it to Buyer. No
later than five (5) days following Seller’s delivery of the Title Report and
copies of documents listed in the Title Report to Buyer, Buyer shall notify
Seller in writing of any liens, restrictions or other encumbrances shown on the
Title Report that are objectionable. No later than ten (10) days following
Buyer’s delivery of such notification to Seller, Seller shall notify Buyer
whether Seller agrees to remove any such objectionable encumbrance from title
prior to Closing. If Seller does not agree to remove an encumbrance and Buyer
nevertheless waives the Due Diligence right to cancel this Agreement set forth
below and proceeds to close its purchase, Buyer’s objections to that encumbrance
shall be deemed waived. All liens, restrictions and other encumbrances shown on
the Title Report, excluding any that Seller agrees to remove, shall be called
“Permitted Encumbrances”.

 

c.             Realignment of the Property Boundaries.  The Buyer and Seller
understand and agree that the Seller received in February 2006 a separate lot
determination from the County of Maui, recognizing seven (7) lots within the
existing Tax Map Key No. (2) 2-3-7:1, which includes the approximate 190-acre
Property identified on the map attached hereto as Exhibit “A”. However, the lot
configuration established by the County does not follow the original Land Grant
boundaries (which the Property is based upon) and therefore a consolidation and
resubdivision of a portion of said tax map parcel is required in order to
establish the Property as a separate parcel. This consolidation and
resubdivision will allow for some realignment of the boundaries shown on Exhibit
A to better accommodate the physical topography of the land. Therefore, during
the Due Diligence period, the Seller and Buyer shall mutually agree upon the
realignment of the boundaries of the 190-acre Property, so as to follow, to the
extent reasonably possible, existing topographical features, such as gulches,
reservoirs, and roadways, to create a mutually acceptable alignment of the
property’s boundaries to facilitate farming, access and use of the parcel, and
to provide a more suitable post-closing parcel configuration. The Buyer and
Seller shall strive to eliminate, to the extent reasonably possible, access
easements over the mauka extent of the Property which benefit adjacent or
neighboring parcels owned by Seller.

 

In accordance with Maui County Code Section 18.04.020(B) it is expressly agreed
that the sale of the Property pursuant to this Agreement shall not close unless
and until final subdivision approval is granted for the consolidation and
resubdivision described herein.

 

d.             Allocation of Future Subdivision Rights.  Under the existing
Agricultural Zoning Ordinance, Maui County Code Section 19.30A.030.G, Tax Map
Key No. (2) 2-3-7:1 has the potential to be subdivided into thirty-six (36)
developable lots. Nine (9) potential agricultural lots are intended to be
allocated to the Property as follows:

 

3 lots of 2-acre minimum size

2 lots of 15-acre minimum size

2 lots of 25-acre minimum size

2 lots of 40-acre minimum size

 

3

--------------------------------------------------------------------------------


 

In the event that the total agricultural subdivision potential is less than 36,
and thus the above allocation needs to be adjusted due to unforeseen
circumstances, the revised allocation shall be mutually agreed upon by the
parties prior to the end of the Due Diligence period.

 

e.             Allocation of Nonpotable Water Supply.  For a period of twenty
(20) years after Closing, Seller shall work cooperatively with Buyer to
facilitate the Buyer’s desire to pursue agricultural activities on the Property
by allowing Buyer to utilize some of the water currently used by Seller in
farming the Property and adjacent properties, to the extent that there is water
available above and beyond what is required by Seller for its ongoing
agricultural activities. (Note, this clause is separate and independent from the
potable 2” county water meter transferred as part of the Property, for which
Buyer shall have exclusive use and ownership.)  Any such water used by Buyer
shall be subject to a reasonable fee approximately equivalent, but not greater
than, the going rate charged for agricultural water by the Department of Water
Supply.

 

The Seller currently enjoys the use of two (2) two inch (2”) water meters
(hereinafter the “Retained Meters”) for its farming operations upon and in the
vicinity of the Property. In the event Seller’s farming operations in the
vicinity of the Property are terminated, or if other water resources become
available for Seller’s farming operations which would eliminate the Seller’s
need for the Retained Meters, Seller and Buyer shall meet and make a good faith
effort to reach mutually agreeable terms for the transfer (including appropriate
reasonable compensation, but keeping in mind the various existing restrictions
placed on said meter) of one (1) of the Retained Meters to Buyer for Buyer’s use
in farming of the Property, which meter shall thereafter run with the land, or
as may otherwise be deemed prudent and beneficial by the Buyer, at Buyer’s sole
discretion.

 

f.              Waterline and Access Easements.  Within thirty (30) days of the
Effective Date, the Seller shall provide a map to the Buyer which shall identify
all existing waterlines, reservoirs and access easements that exist on the
Property for the benefit of the Seller, the County of Maui, or any other party,
for the Buyer’s review. Seller shall further provide the Buyer with a summary of
all easements affecting the Property, including proposed access easements needed
to provide access to the land grants adjacent to the makai portion of the
Property, together with copies of such easements, for the Buyer’s review and
analysis. Seller and Buyer agree that Seller shall provide an access easement
from Kekaulike Highway onto Grant 1522, and over Grant 2085 to the Property,
along the eastern boundaries of said Grants.

 

4

--------------------------------------------------------------------------------


 

g.             Due Diligence Cancellation Right.  If during the Due Diligence
Period, Buyer determines in its sole discretion that the Property is not
acceptable for any reason, Buyer shall have the right before the expiration of
the Due Diligence Period to terminate this Agreement by giving written notice to
Seller. Upon such termination by Buyer, this Agreement shall terminate, Buyer’s
deposits together with any interest earned thereon, less any incurred escrow
fees or expenses, shall be refunded to Buyer, all documents/information about
the Property obtained by Buyer shall be delivered forthwith to Seller and the
parties hereto shall be released from all further obligations and liabilities
hereunder, except that Buyer shall restore any damage done to the Property as a
result of its Due Diligence inspections. If Buyer fails to exercise this right
to cancel on or before such date and time, then Buyer shall be deemed to have
waived its right to cancel this Agreement. Buyer shall defend, indemnify, and
hold Seller harmless against any losses, damages, costs, and expenses including
reasonable attorney’s fees, arising from any entry on the Property by Buyer or
any of its agents, employees, contractors or representatives to conduct Due
Diligence.

 

5.             Escrow, Closing, Prorations and Expenses.

 

a.             Escrow.  The transfer of the Property shall occur through First
American Title Company, Kahului Branch, attention Stacie Teshima. (“Escrow”).

 

b.             Closing Date.  Payment of the Purchase Price and recording of the
Warranty Deed conveying the Property to Buyer (“Closing”) shall occur no later
than 90 days days following the County of Maui’s issuance of final subdivision
approval for the consolidation and resubdivision described above. Provided,
however, that Seller shall have the sole right to extend Closing by up to an
additional 120 days, whereby Closing could occur up to 210 days beyond the date
of said final subdivision approval. Seller shall provide Buyer with at least 15
days prior notice of any change in the closing date.

 

c.             Seller’s Closing Obligations.  On or before Closing Date, Seller
shall deliver the following to Escrow:

 

(1)           Four (4) duplicate original copies of a Warranty Deed in a form
reasonably acceptable to Buyer and Seller, duly executed and acknowledged by
Seller, conveying to Buyer Seller’s fee simple interest in the Property free and
clear of any liens or encumbrances, except the Permitted Encumbrances;

 

(2)           A State of Hawaii conveyance tax certificate appropriately
completed and executed by Seller;

 

(3)           Certifications in the forms required by Section 1445(e) of the
Internal Revenue Code (FIRPTA), and Section 235-68 of the Hawaii Revised States,
as amended (HARPTA), duly executed by Seller;

 

5

--------------------------------------------------------------------------------


 

(4)           Resolutions of Seller authorizing the execution of this Agreement
and the transaction contemplated herein; and

 

(5)           Such funds as are necessary to cover expenses which are to be paid
by Seller under this Agreement. Seller may, as an alternative to providing such
funds, deposit with Escrow a written authorization satisfactory to Escrow
providing for the payment of such expenses out of the sales proceeds due Seller.

 

(6)           Seller shall have the property surveyed by a surveyor licensed in
the State of Hawaii, and provide a map (with surveyor’s stamp) and accompanying
report, showing the perimeter of the Property and the location of any
improvements within the vicinity of the perimeter boundaries of the Property.

 

d.             Buyer’s Closing Obligations.  On or before the Closing Date,
Buyer shall deliver to Escrow such cash funds as are necessary to pay the
balance of the Purchase Price and to cover expenses which are to be paid by
Buyer under this Agreement.

 

e.             Closing Costs. Seller shall pay the following closing costs:  (a)
costs of drafting the deed; (b) Seller’s notary fees; (c) conveyance tax; (d)
the recording fees for the deed; (e) 50% of Escrow’s fees; (f) sixty percent
(60%) of the premium for the title insurance policy and (g) Seller’s attorney’s
fees. Buyer shall pay the following closing costs:  (a) forty percent (40%) of
the costs of the title insurance policy in the amount of the Purchase Price; (b)
Buyer’s notary fees; (c) 50% of Escrow’s fees; and (d) Buyer’s attorney’s fees.

 

f.              Prorations.  All real property taxes shall be prorated between
Seller and Buyer as of the Closing Date. Other assessments, if any, shall be
paid by Seller at Closing.

 

6.             1031 Exchange.  Seller reserves the right to sell the Property in
a tax-deferred exchange under Section 1031 of the Internal Revenue Code (a “1031
Exchange”). Buyer agrees to cooperate fully with Seller to effectuate Seller’s
1031 Exchange by, among other things, (1) executing all necessary agreements,
instruments, addenda, assignments, escrow instructions, consents and other
documents necessary or convenient to implement the 1031 Exchange, and (2)
entering into an exchange agreement with a qualified intermediary which provides
for the 1031 Exchange, provided that Buyer shall not be required to incur any
additional expenses or delay Closing due to the 1031 Exchange.

 

Buyer reserves the right to buy the Property in a tax-deferred exchange under
Section 1031 of the Internal Revenue Code (a “1031 Exchange”). Seller agrees to
cooperate fully with Buyer to effectuate Seller’s 1031 Exchange by, among other
things, (1) executing all necessary agreements, instruments, addenda,

 

6

--------------------------------------------------------------------------------


 

assignments, escrow instructions, consents and other documents necessary or
convenient to implement the 1031 Exchange, and (2) entering into an exchange
agreement with a qualified intermediary which provides for the 1031 Exchange,
provided that Seller shall not be required to incur any additional expenses or
delay Closing due to the 1031 Exchange.

 

7.             General Representations and Covenants.

 

a.             Seller’s Representations.  Seller hereby represents and warrants
to Buyer, which representations and warranties are true as of the date of this
Agreement, will be true as of the Closing Date and will survive the Closing:

 

(1)           The execution and delivery of this Agreement and consummation of
the transaction contemplated hereby have been duly authorized by Seller. All the
documents executed by Seller which are to be delivered to Buyer at Closing will
be:  duly authorized, executed, and delivered by Seller; legal, valid, and
binding obligations of Seller; sufficient to convey good marketable fee simple
title to the Property (if they purport to do so); and not in violation of any
mortgage, agreement or undertaking to which Seller is a party or to which Seller
is subject or by which Seller or the Property, may be bound or affected.

 

(2)           Seller is duly organized, existing and authorized to do business
under the laws of the State of Hawaii.

 

(3)           Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code (the “Code”) and is not a “nonresident
person” within the meaning of §235-68(a) of the Hawaii Revised Statutes.

 

(4)           From the Effective Date until Closing, any Agreement by Seller for
the sale, use or occupancy of the Property shall be subject to this Agreement
and all rights of Buyer hereunder.

 

b.             Seller’s Covenants.  Seller covenants and agrees as follows:

 

(1)           From the Effective Date until Closing Date, Seller shall not enter
into, modify, or amend any agreement pertaining to and affecting the Property,
without the prior written consent of Buyer, which may be withheld in Buyer’s
sole discretion. Provided that Seller may enter into other agreements for the
sale of the Property to third parties, provided that such agreements shall be
contingent upon the termination of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(2)           From the Effective Date until Closing Date, Seller shall not
mortgage, pledge or grant or convey any interest in the Property without the
prior written consent of Buyer unless such mortgage, pledge, grant or conveyance
shall be released at Closing, which may be withheld in Buyer’s sole discretion.

 

c.             Buyer’s Representations.  Buyer hereby represents and warrants to
Seller, which representations and warranties are true as of the Effective Date,
will be true as of the Closing Date and will survive the Closing:

 

(1)           All the documents executed by Buyer which are to be delivered to
Seller at Closing will be:  duly authorized, executed, and delivered by Buyer;
legal, valid, and binding obligations of Buyer; and not in violation of any
mortgage, agreement or undertaking to which Buyer is a party or to which Buyer
is subject or by which Buyer may be bound or affected.

 

(2)           Buyer has not filed or been the subject of any filing of a
petition under the Federal Bankruptcy Law or any federal or state insolvency
laws or laws for composition of indebtedness or for the reorganization of
debtors.

 

8. Leaseback of Pineapple Fields.  The Buyer shall lease to Seller the currently
existing pineapple fields located on a portion of the Property pursuant to the
terms set forth in the lease agreement attached hereto as Exhibit B. Buyer and
Seller shall investigate and consider options available to Seller to relocate
the farming activities planned for the existing pineapple fields referenced
above, to the extent reasonably possible, to fields located adjacent to, or
otherwise nearby the existing fields, and Buyer shall cooperate with Seller in
providing temporary easements for access and utilities to serve these new fields
as they are being developed for farming by Seller. Said lease to be executed by
the parties prior to or concurrently with Closing.

 

9. Seller’s Agricultural Reservation Regarding the Property.  The deed conveying
the Property shall contain the following reservation:

 

(a)           The Grantee acknowledges that the Property is adjacent to, nearby
or in the vicinity of lands which were, are, or will in the future be actively
used for the growing, harvesting and processing of pineapple and all other
agricultural activities permitted by applicable land use and zoning laws (such
activities being herein collectively called the “Agricultural Activities”).
Grantee also acknowledges that Agricultural Activities may from time to time
bring upon the Property or result in noise, odors, dust, smoke, fumes,
vibrations, shock waves, heat, traffic, traffic noise, pesticides, herbicide and
other agricultural chemicals, particulates, similar substances and nuisances and
other impacts of normal and accepted agricultural practices and operations
(collectively, the “Agricultural By-Products”).

 

8

--------------------------------------------------------------------------------


 

(b)           Grantee acknowledges that the Property was formerly used for the
cultivation of pineapple and other Agricultural Activities and that Agricultural
By-Products of such Activities may remain on the Property and in its soils.
Construction, Agricultural Activities, and other activities on the Property may
thus result in exposure to Agricultural By-Products present on the Property.

 

(c)           The Grantor reserves, for itself and for its successors and
assigns the perpetual right and easement over, above and upon the Property to
discharge, emit, transmit, diffuse and/or inflict Agricultural By-Products.

 

(d)           The Grantee hereby assumes complete risk of and forever releases
the Grantor, its successors and assigns from all claims for nuisances affecting
the Property and from all claims for injury or damages (including, but not
limited to, consequential damages, general damages, damages for emotional
distress or mental anguish, statutory damages, special damages, exemplary and
punitive damages) arising from past, present or future Agricultural Activities
or from Agricultural By-Products that currently or in the future affect the
Property. Without limiting the generality of the foregoing, the Grantee hereby,
with full knowledge of its rights, forever: (i) waives any right to require the
Grantor, its successors or assigns, and releases the Grantor, its successors and
assigns from any obligation to take any action to correct, remediate, modify,
alter, eliminate, abate or clean-up any Agricultural Activities or Agricultural
By-Products, and (ii) waives any right to file any suit or claim against the
Grantor, its successors or assigns for injunction or abatement of nuisances
arising from Agricultural Activities or Agricultural By-Products.

 

(e)           The Grantee shall indemnify, defend and hold harmless the Grantor
to the fullest extent allowed by law from and against all claims, demands,
actions, losses, damages, liabilities, costs and expenses, including, without
limitation, attorneys’ fees, asserted against or incurred by the Grantor, which
arise out of any injury, death or damage to person, property or business that
occurs on the Property and is the result of any Agricultural Activities or
Agricultural By-Products, irrespective of the theory of liability asserted
against the Grantor; provided, however, this indemnification shall not apply to
claims, demands, actions, losses, damages, liabilities, costs and expenses
caused by the proven (and not merely alleged) willful misconduct of the Grantor,
but unless the Grantor’s willful misconduct shall be established by a final,
nonappealable

 

 

9

--------------------------------------------------------------------------------


 

judgment of a court of competent jurisdiction, the Grantor shall be entitled to
the full benefits of this indemnification, including the right to reimbursement
for all costs and expenses, including attorneys’ fees, incurred in the defense
of any claims or demands asserted by any party against the Grantor.

 

(f)            Any Agricultural Activities or Agricultural By-Products, and any
claim, demand, action, loss, damage, liability, cost or expense arising
therefrom, shall not constitute a breach of any covenant or warranty of the
Grantor under this deed or any other agreement between Grantor and Grantee or
otherwise be the basis for a suit or other claim, including without limitation a
claim for injunction or abatement of nuisances, and the Grantee hereby forever
waives any right to file any such suit or claim.

 

(g)           As used in this section regarding Agricultural Activities, all
references to the “Grantor” shall mean and include the Grantor and Maui Land &
Pineapple Company, Inc., Maui Pineapple Company, Ltd., and all subsidiary,
sister and other affiliated companies of the Grantor, and all successors and
assigns of the Grantor and its parent, subsidiary, sister and affiliated
companies.

 

10. Water Service; Waterlines; Reservoir.  A two-inch (2”) County of Maui
Department of Water Supply water meter shall be transferred to the Buyer by the
Seller at the Closing. In addition there are existing private waterlines that
cross through the Property, the locations of which shall be described during the
Due Diligence Period, and for which easements shall be granted to the benefiting
parties, provided, however, all easements benefiting the farming activities of
the Seller shall terminate if and when Maui Pineapple Company ceases to
cultivate crops in the fields currently served or otherwise benefited by said
waterline easements. Seller shall survey and reserve waterline easements for the
benefit of its other lands, prior to Closing.

 

11. “AS IS” Sale.  Notwithstanding any other provision of this Agreement, Buyer
acknowledges that except as specifically represented and warranted by Seller in
this Agreement:

 

(a)           Seller makes no warranties or disclosures regarding the property,
and any and all information supplied or made available by Seller, whether
written or oral, prepared by Seller or other party, and whether in the form of
maps, surveys, plats, reports, studies or plans, or any other type of materials
or information, whatsoever, is furnished to Buyer solely as a courtesy and is
without representation or warranty on the part of Seller, express or implied;
and

 

10

--------------------------------------------------------------------------------


 

(b)           Buyer is purchasing the Property on a strictly “AS IS, WHERE IS,
WITH ALL FAULTS” basis. Buyer further acknowledges that no representation,
written or oral, has been made by Seller, its officers, agents or employees in
order to induce Buyer to enter into this Agreement. Buyer represents and
warrants that neither Seller nor its officers, agents or employees has made any
representation or statement to Buyer concerning the condition, development
potential, merchantability, fitness for a particular purpose, operation, resale
or investment potential of the Property, nor has Seller or its officers, agents
or employees rendered any advice or expressed any opinion to Buyer regarding any
tax consequences of ownership of the Property, and Buyer expressly waives any
duty by Seller to make any such disclosures or render such opinions. Buyer
represents and warrants that as of the Closing Date, Buyer will be familiar with
the Property and will have made such independent investigation as Buyer deems
necessary or appropriate in order for Buyer to have determined to acquire the
Property.

 

12.           Additional Conditions Precedent to Closing.

 

a.             Buyer’s Conditions Precedent to Closing.  The obligations of
Buyer hereunder are subject to satisfaction of all the conditions set forth in
this section. Buyer may waive any or all of such conditions in whole or in part
but any such waiver shall be effective only if made in writing:

 

(1)           All of Seller’s representations and warranties shall be true and
correct in all material respects as if made on and as of the Closing Date;

 

(2)           Seller shall not be in default in the performance of any material
covenant to be performed by Seller under this Agreement;

 

(3)           Escrow shall have provided Buyer a commitment to issue to Buyer an
Owner’s Policy of Title Insurance, Form B-1970 or equivalent, with such
endorsements as Buyer may request (the “Title Policy”) insuring fee simple to
the Property, subject to:  (a) the Permitted Encumbrances, and (b) the standard
terms, conditions, exclusions and exceptions contained in the Title Policy that
have not been deleted by the extended coverage form or endorsement;

 

(4)           There has been no material damage or adverse developments to the
condition of the Property since the expiration of the Due Diligence Period; and

 

(5)           There shall be no legal action or governmental action pending or
threatened against the Property since the expiration of the Due Diligence
Period.

 

11

--------------------------------------------------------------------------------


 

b.             Seller’s Conditions Precedent.  The obligations of Seller
hereunder are subject to satisfaction of all the conditions set forth in this
section. Seller may waive any or all of such conditions in whole or in part but
any such waiver shall be effective only if made in writing:

 

(1)           All of Buyer’s representations and warranties shall be true and
correct in all material respects as if made on and as of the Closing Date; and

 

(2)           Buyer shall not be in default in the performance of any material
covenant or duty to be performed by Buyer under this Agreement.

 

13.           Lease of Improvements to Buyer.  The existing residence on the
Property (hereinafter the “Residence”) shall be leased to the Buyer, by way of
the rental agreement attached hereto as Exhibit “C” (the “Lease”), which
agreement shall provide for rent in the amount of one thousand five hundred
dollars ($1,500.00) per month. All utilities shall be paid as referenced in the
rental agreement. The term of the lease shall be for an initial period of one
year, but shall be terminated upon the closing of this purchase, or upon the
cancellation of the purchase during the due diligence period, at the option of
the Buyer. In the event the consolidation and resubdivision to create the
Property, as referenced herein, is not completed within one (1) year, the term
of the lease shall be extended for additional one (1) year periods, until the
subdivision is completed. Occupancy of the residence may commence within thirty
(30) days of the Effective Date. The Seller shall continue to provide liability
and fire insurance coverage for the Property, and the Residence during the term
of the Lease.

 

a.             Improvements to the Residence.  The Lease shall provide that the
Buyer may make improvements to the Residence, provided, however, prior to
proceeding with such improvements, the Buyer shall provide the Seller with
copies of the plans for such improvements, and Seller shall consent to such
work, which consent shall not be unreasonably withheld, within fifteen (15) days
of receipt of such plans from the Buyer. In the event the sale to the Buyer does
not close and the Lease is cancelled, the Seller shall reimburse the Buyer for
all costs incurred by the Buyer in completing the improvements to the Property,
as consented to by the Seller, including the design and other reasonable
consulting fees, up to the date of the cancellation of the Lease. Such
reimbursement shall be paid to the Buyer within thirty (30) days of the Lease
cancellation.

 

14.           Assignment. This Agreement may not be assigned by Buyer without
the prior written consent of Seller, which may be withheld or conditioned in
Seller’s sole discretion. Notwithstanding the foregoing, Buyer shall have the
right at closing to have the Property conveyed to a legal entity that is a
subsidiary or affiliate of Buyer, provided that Buyer shall remain fully
obligated under this Agreement.

 

12

--------------------------------------------------------------------------------


 

15.           Default; Remedies; Attorneys’ Fees & Costs.  Except as otherwise
provided in this Agreement, in the event that a party shall fail to perform its
obligations under this Agreement, the other party may:  (a) bring an action for
damages for breach of contract; (b) file and maintain a suit for specific
performance of this Agreement; or (c) pursue any other legal remedy as shall be
allowed at law or in equity. If any party hereto shall ever be in default or
breach with respect to this Agreement, and the other party shall incur expenses,
fees and costs or employ legal counsel to make any demand or otherwise to
protect or enforce its rights herein, the party in default or breach shall pay
all such costs and expenses incurred by the other party, including court costs
and reasonable attorneys’ fees.

 

16.           Indemnity.

 

a.             Indemnity from Seller.  Seller shall hold harmless, indemnify and
defend Buyer, its successors and assigns and their respective partners, joint
venturers, members, agents, employees, officers, and directors, and the Property
from and against any and all obligations, liabilities, claims, liens,
encumbrances, demands, losses, damages, causes of action judgments, costs and
expenses (including, without limitation, attorney’s fees and expenses), whether
direct, contingent, or consequential and no matter how arising (“Losses and
Liabilities”) in any way resulting from any material breach of any
representations and warranties or covenants by Seller in this Agreement.

 

b.             Indemnity from Buyer.  Buyer shall hold harmless, indemnify and
defend Seller, its successors and assigns and their respective agents,
employees, officers and partners, from and against any and all Losses and
Liabilities in any way resulting from any material breach of any representations
and warranties or covenants of Buyer in this Agreement.

 

17.           Brokerage; Commission.  No brokers are involved in this
transaction. In the event of any claim, for a broker’s fee, finder’s fee,
commission or other similar compensation in connection with this transaction
arising out of any claim by reason of services alleged to have been rendered to,
or at the request of either party, such party agrees to indemnify, defend,
protect and hold the other party harmless against any and all liability, loss,
cost, damage or expense (including reasonable attorneys’ fees and costs) which
the other party may sustain or incur by reason of such claim. The provisions of
this Section shall survive the termination of this Agreement or the Closing.

 

18.           Miscellaneous.

 

a.             Entire Agreement.  This Agreement is the entire agreement between
the parties and shall not be modified except by an instrument in writing signed
by all of the parties. This Agreement supersedes any and all other
understandings or agreements, whether written or oral, between Seller and Buyer
concerning the sale and purchase of the Property.

 

13

--------------------------------------------------------------------------------


 

b.             No Waiver; Time of the Essence.  No failure by either party to
insist upon strict performance by the other party of any of the terms and
provisions of this Agreement shall constitute or be deemed to be a waiver of any
such term or provision, or constitute an amendment or waiver of any such term or
provision by course of performance. Time is of the essence with respect to the
obligations under this Agreement.

 

c.             Notices.  Any notice given by either party pursuant to this
Agreement shall be valid if in writing and personally delivered, sent by
facsimile transmission, or if sent by registered or certified mail, return
receipt requested, postage prepaid, to the last known address of the other
party. Such notice shall be effective upon such personal delivery, completion of
facsimile transmission with confirmation of successful transmission, or two (2)
days after such mailing. Either party may, at any time and from time to time, in
the manner set forth for the giving of notices, give notice to the other party
hereunder of any change of address, and such address shall be sufficient as the
last known address of the party hereunder. The following addresses, telephone
numbers and facsimile numbers shall be used until notice to the contrary:

 

To Seller at:

Maui Land & Pineapple Company, Inc.

 

Attention: Randall H. Endo

 

120 Kane Street

 

Kahului, HI 96732

 

Phone: (808) 877-3874

 

Fax: (808) 871-4375

 

Email:  rendo@mlpmaui.com

 

 

To Buyer at:

David C. Cole

 

Margaret Cole

 

35 Kapalua Bay Drive

 

Lahaina, Hi. 96761

 

Phone: (808) 665 0735

 

Fax: (808)

 

Email:  dcole@aol.com

 

d.             Headings.  All headings used in this Agreement are for reference
convenience only and are not to be construed as limiting in any manner the
content of any Section, paragraph or particular provision.

 

e.             Applicable Law.  This Agreement is governed by and shall be
construed in accordance with the laws of the State of Hawaii.

 

14

--------------------------------------------------------------------------------


 

f.              Severability.  If any provisions of this Agreement is held
invalid, illegal or unenforceable in any respect, the invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision hereof.

 

g.             Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties herein named and their respective successors
and permitted assigns.

 

h.             Multiple Buyers.  In the event that more than one buyer has
entered into this Agreement, then all such buyers shall be jointly and severally
bound by the terms of this Agreement.

 

i.              Counterparts.  This Agreement may be executed in counterparts
and transmitted by fax or email. Each counterpart shall, irrespective of the
date of its execution and delivery, be deemed an original, and the counterparts
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

By

/S/ ROBERT M. MCNATT

 

 

Its  Executive Vice President

 

 

 

 

By

/S/ RANDALL H. ENDO

 

 

Its  Vice President

 

 

 

 

“Seller”

 

 

 

 

 

 

 

 

/S/ DAVID C. COLE

 

David C. Cole

 

 

/S/ MARGARET COLE

 

Margaret Cole

 

 

 

 

 

 

 

“Buyer”

 

Attachments:

Exhibit A – Property Description

Exhibit B – Leaseback of pineapple fields

Exhibit C -  Residential Lease

 

15

--------------------------------------------------------------------------------